Jackson, Judge.
The circuit court sustained this certiorari on the ground that the testimony of the attorney at law was excluded by the justice of the peace because he testified, or offered to testify, to admissions of the other party to him after he was charged with the case. The act of 1850, which excluded attorneys from testifying in certain cases, was repealed by the act of 1859, with the following proviso : “ Provided, nevertheless, *614that no attorney at law shall be allowed to give evidence of any fact, or admission, or confession, which has come to his knowledge by the admission or confession of the opposite party after he has been employed as counsel in the case.” Acts of 1859, p. 18.
The act of 1866 declares all persons competent, with certain exceptions therein named, and repeals all conflicting laws. Among the exceptions is this : “ Nor shall any attorney be compellable to give evidence for or against his client.” Acts of 1866, p. 138. The simple question is, does the act of 1866 repeal the act of 1859? We think that it does. It deals with attorneys, and declares that they shall not be forced to give evidence on either side, but leaves the matter at their option ; and it expressly declares that all persons, attorneys included of course, shall be competent witnesses, except as therein excepted. They are, therefore, competent, though not compellable, to testify; and when they do testify they can testify as other witnesses, leaving their credibility for the jury.
The court was right, therefore, in our judgment, to sustain the certiorari.
Judgment affirmed.